Citation Nr: 1744145	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  10-18 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a separate compensable rating for diabetic retinopathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from April 1968 to December 1969.  He was awarded the Purple Heart and the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge in February 2015.  

The Board remanded the issue on appeal in May 2017 for additional development.  As there has not been substantial compliance with the remand directives, it is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted in the May 2017 Board remand, the Veteran has been diagnosed with diabetic retinopathy.  See VA treatment notes dated in April 2013 and January 2015.  However, the claims file does not contain enough information to determine if the Veteran is entitled to a separate compensable rating for this complication of his diabetes mellitus.  Therefore, on remand, the AOJ should schedule the Veteran for a VA eye examination as request in the prior remand.  In addition, updated treatment notes should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record any outstanding VA treatment records. 

2.  Then arrange for the Veteran to undergo a VA eye examination, to include tests of his visual acuity and visual fields, to assess the current nature and severity of his diabetic retinopathy.  In addition, the examiner should review the Veteran's claims file and past clinical history over the claim period and offer a retrospective opinion as to historical severity of the Veteran's diabetic retinopathy since August 2008.  If this opinion cannot be provided, the examiner should clearly explain why that is so.

3.  Thereafter, adjudicate the claim of entitlement to a separate compensable rating for diabetic retinopathy.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


